DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kokuni (JP 2008-127471), cited in IDS 
Kokuni discloses a polyimide film having a thickness of 25 μm, where a first  surface free energy of this polyimide film is  42 mN / m and second one (which is plasma-treated ) has 84 mN /m value (see Example 1).
  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al (KR 101831598).
Park teaches a polyamideimide film used in display devices, obtained  by reaction of 0.210 mol of TFDB (meeting the limitations of claim 9), 0.0462 mol of 6FDA and  0.1638 mol of TPC in N, N-dimethylacetamide (DMAc) with following chemical imidization using pyridine and acetic anhydride (see Example 1-1, meeting the limitations of claim 8). The resulting polyamideimide precipitated with methanol, dried,  re-dissolved in DMAc and the dissolved mixture (solid content concentration: 12.54%) casted on a glass plate and dried for 30 minutes with hot air at 120 C, and the film peeled off from the glass plate and fixed to the frame. The film-fixed frame was placed in an oven, heated from 100 ° C to 280 ° C, and then separated from the frame to obtain a polyimide film (see Example 1).
Regarding claim 10, Park teaches cycloaliphatic cyclobutane dianhydride (CBDA) as one of the monomers.
As the support, a glass plate, an aluminum foil, a circulating stainless belt, a stainless steel drum, a film having a glass transition temperature of 50 ° C or higher can be used
Note that Park teaches a filler addition in some examples. However, Example 7 is free from the  filler and contains only polyamideimide polymer.  (see Table) .
In reference to claim 11, Park teaches the thickness of the obtained polyimide film is 10 to 100 um.
In reference to claims 12-14, Park discloses the polyimide film can be used as a protective film or a diffuser plate and a coating film.
Park discloses a number of  the physical properties, recited in claim 7. In particular, the reference teaches  a haze of 2.0% or less,  the optical transmittance is not less than 87% and the yellowness degree is 5.0 or less based on the film thickness of 80 um.

In addition, Park teaches that a static friction coefficient of 0.35 or less, a friction coefficient difference value of 0.3 or less.
.
Note that Park does not teach a film roughness value of claim 6 as well as free surface energy values of claims 1-3. However, the reference teaches that the surface roughness is so low that air cannot escape from interlayer space, which can cause air pockets.  Note that Park and Applicant teach the same polyamideimide, casted on the same support and dried at the same conditions and using the same equipment (i.e. circulating stainless belt and a stainless steel drum).
The claiming of a new use, new function or unknown property, which is inherently present in the prior art, does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).
Therefore, it would have  been obvious to a person of ordinary skills in the art to expect the same properties from Applicant’s and Park’s films, since they obtained using the same polymer and prepared at the analogous conditions. 


4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765